1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12   ESTATE OF ALEJANDRO VALENCIA )                   Case No. CV18-00082 R-MRW
                                              )
     MENDEZ, by and through its successor- )          Hon Judge Manuel L. Real; Crtm 880
13   in-interests Alejandro Valencia Linares; )       Hon Magistrate Judge: Michael R. Wilner
14   ALEJANDRO VALENCIA LINARES, ))
     an individual, and ALEJANDRINA           )       STIPULATED PROTECTIVE
15   VALENCIA LINARES, an individual, ))              ORDER RE FORCE
                                              )       INVESTIGATION REPORT
16
                             Plaintiffs,      )
17                                            )
     vs.                                      )
18                                            )
     CITY OF LOS ANGELES, DOE 1, DOE ))
19   2, and DOES 3 - 25,                      )
                                              )
20                                            )
                             Defendant.       )
21                                            )
                                              )
22
23   1.    INTRODUCTION
24         a. PURPOSES AND LIMITATIONS
25         Discovery in this action is likely to involve production of items defendants allege
26   are confidential, proprietary, or private information for which special protection from
27   public disclosure and from use for any purpose other than prosecuting this litigation may
28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                  1
1    the following Stipulated Protective Order. The parties acknowledge that this Order does
2    not confer blanket protections on all disclosures or responses to discovery and that the
3    protection it affords from public disclosure and use extends only to the limited
4    information or items that are entitled to confidential treatment under the applicable legal
5    principles. The parties further acknowledge, as set forth in Section 11.3., below, that this
6    Stipulated Protective Order does not entitle them to file confidential information under
7    seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
8    standards that will be applied when a party seeks permission from the court to file
9    material under seal.
10         b.     GOOD CAUSE STATEMENT
11         Plaintiffs ESTATE OF ALEJANDRO VALENCIA MENDEZ, by and through its
12   successor-in-interests Alejandro Valencia Linares; ALEJANDRO VALENCIA
13   LINARES, an individual, and ALEJANDRINA VALENCIA LINARES, an individual,
14   (hereinafter referred to as “Plaintiffs”), by and through their attorneys of record, Eugene
15   G. Iredale, Esq, Julia Yoo, Esq, and Grace Jun, Esq., and Defendant CITY OF LOS
16   ANGELES, (hereinafter referred to as “Defendant”), by and through its attorneys of
17   record, Michael N. Feuer, City Attorney, Cory M. Brente, Senior Assistant City Attorney,
18   and Christian R. Bojorquez, Deputy City Attorney, conferred regarding the Production of
19   the production of various documents.
20   Defendants’ Statement of Good Cause:
21         Defendants contend the Force Investigation Division of the Los Angeles Police
22   Department and the Internal Affairs and/or Complaint Investigators conduct internal
23   administrative investigations of categorical officer-involved uses of force and internal
24   complaints and external citizen complaints of police misconduct. In this above-captioned
25   matter, the Force Investigation Division of the Los Angeles Police Department conducted
26   an internal administrative investigation into the events of this underlying incident. Such
27   information is obtained through the administrative investigation of this incident and are
28   maintained as confidential peace officer personnel records and utilized for administrative
                                                   2
1    issues for any involved Officers. Defendants contend that a Protective Order is
2    appropriate for the following Good Cause reasons:
3          Once completed, an FID report and/or Personnel Complaint Investigation is
4    prepared. Such reports are reviewed by appropriate command officers in the Department
5    and by the Board of Police Commissioners. This review has several purposes: (1) to
6    determine whether the involved officers violated any Department policies or procedures;
7    (2) to determine whether administrative discipline and/or retraining of the involved
8    officers is necessary; (3) to ascertain if police policies and procedures in such areas as
9    supervision, training, tactics, policies, etc.; should be modified. In sum, FID reports
10   and/or Personnel Complaint Investigations are an essential aid to providing critical self-
11   evaluation of Department officers and policies and to determine the most effective way to
12   serve the citizens of Los Angeles.
13         Accordingly, to expedite the flow of information, to facilitate the prompt resolution
14   of disputes over confidentiality of discovery materials, to adequately protect information
15   the parties are entitled to keep confidential, to ensure that the parties are permitted
16   reasonable necessary uses of such material in preparation for and in the conduct of trial,
17   to address their handling at the end of the litigation, and serve the ends of justice, a
18   protective order for such information is justified in this matter. It is the intent of the
19   parties that information will not be designated as confidential for tactical reasons and that
20   nothing be so designated without a good faith belief that it has been maintained in a
21   confidential, non-public manner, and there is good cause why it should not be part of the
22   public record of this case.
23
24   2.    DEFINITIONS
25         2.1   Action: This pending lawsuit, Estate of Alejandro Valencia Mendez, et al. v.
26               City of Los Angeles, et al. 2:18-cv-00082 R MRW
27         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
28               information or items under this Order.
                                                    3
1    2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
2          is generated, stored or maintained) or tangible things that qualify for
3          protection under Federal Rule of Civil Procedure 26(c), as specified above in
4          the Good Cause Statement.
5    2.4   Counsel: Counsel of Record and their support staff.
6    2.5   Designating Party: a Party or Non-Party that designates information or items
7          that it produces in disclosures or in responses to discovery as
8          “CONFIDENTIAL”.
9    2.6   Disclosure or Discovery Material: all items or information, regardless of the
10         medium or manner in which it is generated, stored, or maintained (including,
11         among other things, testimony, transcripts, and tangible things), that are
12         produced or generated in disclosures or responses to discovery in this
13         manner.
14   2.7   Expert: a person with specialized knowledge or experience in a matter
15         pertinent to the litigation who has been retained by a Party or its counsel to
16         serve as an expert witness or as a consultant in this Action.
17   2.8   Non-Party: any natural person, partnership, corporation, association, or other
18         legal entity not named as a Party to this action.
19   2.9   Outside Counsel of Record: attorneys who are not employees of a party to
20         this Action but are retained to represent or advise a party to this Action and
21         have appeared in this Action on behalf of that party, and includes support
22         staff.
23   2.10 Party: any party to this Action, including all of its officers, directors,
24         employees, consultants, retained experts, and Outside Counsel of Record
25         (and their support staffs).
26   2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
27         Material in this Action.
28
                                             4
1          2.12 Professional Vendors: persons or entities that provide litigation support
2                services (e.g., photocopying, videotaping, translating, preparing exhibits or
3                demonstrations, and organizing, storing, or retrieving data in any form or
4                medium) and their employees and subcontractors.
5          2.13 Protected Material: Any Disclosure or Discovery Material that is designated
6    as “CONFIDENTIAL.” Pursuant to several meet and confers, in lieu of seeking Court
7    Intervention, Defendants have agreed to Provide the Following Documents as
8    “CONFIDENTIAL” materials:
9                 A) Force Investigation Division Documents Re: the underlying
10                abovementioned lawsuit, as follows, except for any documents contained in
11                the FID Report which, on their own, are not confidential documents, e.g. the
12                arrest report, the 51.7 form, among others:
13                       a. Force Investigation Division Investigation Records;
14                       b. Any and all documents, interviews, Officer Statements and/or
15                writings created during such Investigation, which include, but are not limited
16                to, the following:
17                       Force Investigation Division Records
18
                         ‐ Interviews;
19
                         ‐ Officer Statements, whether written or recorded;
20
                         ‐ Legend w/diagram;
21
                         ‐ Pictures - Which coincide with an Officer(s) compelled statement
22
                            which were intended to reflect the Officer’s stated or perception of
23
                            events;
24
                         ‐ Investigative Internal Narrative Memoranda;
25
           This list is not exclusive, and also includes other materials later agreed-upon and/or
26
     ordered by the Court to be designated as Protected Material under this Protective Order.
27
     The inclusion of this list does not constitute an agreement by Plaintiffs that the
28
     CONFIDENTIAL designation is in fact appropriate for any of the aforementioned
                                                   5
1    materials. Plaintiffs reserve all rights to challenge these and any other designations
2    pursuant to the procedures set forth below in section 6 et seq.
3           It must be noted that Defendants are producing the FID Investigation materials
4    based upon the agreement of Counsel to enter into this Stipulation for Protective Order
5    and are relying upon the good faith negotiations that have taken place this far in this
6    litigation.
7           2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from
8                  a Producing Party.
9
10   3.     SCOPE
11          The protections conferred by this Stipulation and Order cover not only Protected
12   Material (as defined above), but also (1) any information copied or extracted from
13   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
14   Material; and (3) any testimony, conversations, or presentations by Parties or their
15   Counsel that might reveal Protected Material.
16          Any use of Protected Material at trial shall be governed by the orders of the trial
17   judge. This Order does not govern the use of Protected Material at trial.
18
19   4.     DURATION
20          Should any Protected Material become part of the public record at trial or
21   otherwise (such as a where the Court denies the request to file under seal), this Protective
22   Order shall no longer apply to the portions which became part of the public record at trial
23   with the exception that any such material must still be returned in compliance with
24   Section 12: Final Disposition.
25          Should any portion of the Protected Material remain confidential until trial, during
26   any portion of the trial of this action which could entail the discussion or disclosure of
27   Confidential Information, that Defendants may request the opportunity to show good
28   cause to the Court as to why access to the courtroom should be limited to parties, their
                                                   6
1    counsel and other designated representative, experts or consultants who agreed to be
2    bound by this stipulation/protective order, and court personnel.
3          For all portions of the Protected Material which remain confidential, after final
4    disposition, the confidentiality obligations by this Order shall remain in effect.
5          Final disposition shall be deemed to be the later of (1) dismissal of all claims and
6    defenses in this Action, with or without prejudice; (2) In any event wherein any portion
7    of this matter is remanded to State Court, refiled in State Court or severed from the
8    Federal matter and returned to State Court; and/or (3) final judgment herein after the
9    completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this
10   Action, including the time limits for filing any motions or applications for extension of
11   time pursuant to applicable law.
12
13   5.    DESIGNATING PROTECTED MATERIAL
14         5.1    Exercise of Restraint and Care in Designating Material for Protection.
15         Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that qualifies
17   under the appropriate standards. The Designating Party must designate for protection
18   only those parts of material, documents, items, or oral or written communications that
19   qualify so that other portions of the material, documents, items, or communications for
20   which protection is not warranted are not swept unjustifiably within the ambit of this
21   Order. Mass, indiscriminate, or routinized designations are prohibited. Designations that
22   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
23   to unnecessarily encumber the case development process or to impose unnecessary
24   expenses and burdens on other parties) may expose the Designating Party to sanctions.
25         If it comes to a Designating Party's attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28
                                                   7
1          5.2    Manner and Timing of Designations.
2          Designating the Protected Material listed above shall be accomplished by affixing
3    to such document or writing a legend, such as “Confidential,” “Confidential Documents,”
4    “Confidential Material Subject to Protective Order” or words of similar effect with
5    corresponding case number. The documents and writings so designated, and all
6    information derived therefrom shall be treated in accordance with the terms of this
7    stipulation/protective order. Any party stamping any of the Confidential Materials may
8    not stamp the records in such a way as to make any written portion of the records
9    illegible. If only a portion or portions of the material on a page qualifies for protection,
10   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
11   appropriate markings in the margins). For testimony given in deposition, the Designating
12   Party must so identify it before the close of the deposition.
13         5.3    Inadvertent Failures to Designate.
14         If timely corrected, an inadvertent failure to designate qualified information or
15   items does not, standing alone, waive the Designating Party's right to secure protection
16   under this Order for such material. Upon timely correction of a designation, the
17   Receiving Party must make reasonable efforts to assure that the material is treated in
18   accordance with the provisions of this Order.
19
20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         6.1    Timing of Challenges.
22         Any Party or Non-Party may challenge a designation of confidentiality at any time
23   that is consistent with the Court's Scheduling Order.
24         6.2    Meet and Confer.
25         The Challenging Party shall initiate the dispute resolution process under Local
26   Rule 37.1 et seq.
27   ///
28   ///
                                                   8
1          6.3    Burden of Persuasion
2          The burden of persuasion in any such challenge proceeding shall be on the
3    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
4    to harass or impose unnecessary expenses and burdens on other parties) may expose the
5    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
6    the confidentiality designation, all parties shall continue to afford the material in question
7    the level of protection to which it is entitled under the Producing Party's designation until
8    the Court rules on the challenge.
9
10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles.
12         A Receiving Party may use Protected Material that is disclosed or produced by
13   another Party or by a Non-Party in connection with this Action only for prosecuting,
14   defending, or attempting to settle this Action and no other matter. Such Protected
15   Material may be disclosed only to the categories of persons and under the conditions
16   described in this Order. When the Action has been terminated, a Receiving Party must
17   comply with the provisions of section 12 below (FINAL DISPOSITION).
18         In the event only certain claims are severed and remanded to State Court, refiled in
19   State Court or claims severed and remanded to State Court, then the Parties shall meet
20   and confer pursuant to Local Rule 37-1 regarding the disposition of all materials
21   produced pursuant to this Protective Order. In the event that the parties are unable to
22   reach an informal agreement, the Parties shall file an appropriate motion with the Court
23   utilizing the joint stipulation procedures set forth in Local Rule 37-2.
24         In the event this entire matter is remanded to State Court or dismissed and refiled
25   in State Court then all materials, including the FID Investigation as well as any other
26   Court Ordered Documents provided pursuant to this Protective Order and all copies
27   thereof shall be returned to the Offices of the Los Angeles City Attorney’s Office, 6th
28   Floor, City Hall East, Los Angeles, California 90012 for destruction/shredding. All
                                                   9
1    Confidential documentation provided to any person or party, pursuant to any provision
2    hereof, also shall be returned to the City Attorney’s Office.
3          Protected Material must be stored and maintained by a Receiving Party at a
4    location and in a secure manner that ensures that access is limited to the persons
5    authorized under this Order.
6          7.2      Disclosure of “CONFIDENTIAL” Information or Items.
7          Unless otherwise ordered by the court or permitted in writing by the Designating
8    Party, a Receiving Party may disclose any information or item designated
9    “CONFIDENTIAL” only to:
10         (a) the Receiving Party's Counsel of Record in this Action, as well as employees of
11   said Counsel of Record to whom it is reasonably necessary to disclose the information for
12   this Action;
13         (b) the Receiving Party, including the officers, directors, and employees (including
14   House Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
15   this Action;
16         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
17   reasonably necessary for this Action and who have signed the “Acknowledgment and
18   Agreement to Be Bound” (Exhibit A);
19         (d) the court and its personnel;
20         (e) court reporters and their staff;
21         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
22   whom disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24         (g) the author or recipient of a document containing the information or a custodian
25   or other person who otherwise possessed or knew the information;
26         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
27   whom disclosure is reasonably necessary provided: (1) the deposing party requests that
28   the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
                                                  10
1    to keep any confidential information unless they sign the “Acknowledgment and
2    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
3    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
4    depositions that reveal Protected Material may be separately bound by the court reporter
5    and may not be disclosed to anyone except as permitted under this Stipulated Protective
6    Order; and
7          (i) any mediator or settlement officer, and their supporting personnel, mutually
8    agreed upon by any of the parties engaged in settlement discussions.
9
10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
11         OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation that
13   compels disclosure of any information or items designated in this Action as
14   “CONFIDENTIAL,” that Party must:
15         (a) promptly notify in writing the Designating Party. Such notification shall
16   include a copy of the subpoena or court order;
17         (b) promptly notify in writing the party who caused the subpoena or order to issue
18   in the other litigation that some or all of the material covered by the subpoena or order is
19   subject to this Protective Order. Such notification shall include a copy of this Stipulated
20   Protective Order; and
21         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
22   Designating Party whose Protected Material may be affected.
23         If the Designating Party timely seeks a protective order, the Party served with the
24   subpoena or court order shall not produce any information designated in this action as
25   “CONFIDENTIAL” before a determination by the court from which the subpoena or
26   order issued, unless the Party has obtained the Designating Party’s permission. The
27   Designating Party shall bear the burden and expense of seeking protection in that court of
28   its confidential material and nothing in these provisions should be construed as
                                                  11
1    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
2    from another court.
3
4    9.    UNAUTHORIZED DISCLOSURE OR PROTECTED MATERIAL
5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6    Protected Material to any person or in any circumstance not authorized under this
7    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
8    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
9    all unauthorized copies of the Protected Material, (c) inform the person or persons to
10   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
11   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
12   that is attached hereto as Exhibit A.
13
14   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection, the
18   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without prior
21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22   parties reach an agreement on the effect of disclosure of a communication or information
23   covered by the attorney-client privilege or work product protection, the parties may
24   incorporate their agreement in the stipulated protective order submitted to the court.
25   11.   MISCELLANEOUS
26         11.1 Right to Further Relief.
27         Nothing in this Order abridges the right of any person to seek its modification by
28   the Court in the future.
                                                  12
1             11.2 Right to Assert Other Objections.
2             By stipulating to the entry of this Protective Order no Party waives any right it
3    Otherwise would have to object to disclosing or producing any information or item on
4    any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
5    any right to object on any ground to use in evidence of any of the material covered by this
6    Protective Order.
7             11.3 Filing Protected Material.
8             A Party that seeks to file under seal any Protected Material must comply with Civil
9    Local Rule 79-5 et seq. Protected Material may only be filed under seal pursuant to a
10   court order authorizing the sealing of the specific Protected Material at issue. If a Party's
11   request to file Protected Material under seal is denied by the court, then the Receiving
12   Party may file the information in the public record unless otherwise instructed by the
13   court.
14
15   12.      FINAL DISPOSITION
16            After the final disposition of this Action, as defined in paragraph 4, within 60 days
17   of a written request by the Designating Party, each Receiving Party must return all
18   Protected Material to the Producing Party or destroy such material. As used in this
19   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20   summaries, and any other format reproducing or capturing any of the Protected Material.
21   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
22   a written certification to the Producing Party (and, if not the same person or entity, to the
23   Designating Party) by the 60-day deadline that (1) identifies (by category, where
24   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
25   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
26   any other format reproducing or capturing any of the Protected Material.
27   ////
28
                                                    13
1          Notwithstanding this provision, Counsel are entitled to retain an archival copy of
2    all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
3    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
4    consultant and expert work product, even if such materials contain Protected Material.
5    Any such archival copies that contain or constitute Protected Material remain subject to
6    this Protective Order as set forth in Section 4 (DURATION).
7
8    13.   VIOLATIONS OF ORDER:
9          Any violation of this Order may be punished by any and all appropriate measures
10   including, without limitation, contempt proceedings and/or monetary sanctions.
11   IT IS SO STIPULATED.
12   Dated: December 14, 2018        IREDALE & YOO, APC
13                                   By:    /S/ Eugene G. Iredale
                                           EUGENE G. IREDALE, ESQ.
14                                         JULIA YOO, ESQ.
15                                         GRACE JUN, ESQ.
                                     Attorneys for Plaintiffs ESTATE OF ALEJANDRO
16                                   VALENCIA MENDEZ, et al.
17
     Dated: December 14, 2018        MICHAEL N. FEUER, City Attorney
18                                   THOMAS H. PETERS, Chief Assistant City Attorney
19                                   CORY M. BRENTE, Senior Assistant City Attorney
20
21                                   By: /S/ Christian R. Bojorquez
                                      CHRISTIAN R. BOJORQUEZ, Deputy City Attorney
22                                   Attorneys for Defendant CITY OF LOS ANGELES,
23                                   NESTOR ESCOBAR, and ALEJANDRO PINEDA
24   IT IS SO ORDERED.
25
26   DATED: December 26, 2018               _______________________________________
27                                          HONORABLE MANUEL L. REAL
                                            United States District Judge
28
                                                 14
1                                            EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4          I, _____________________________ [full name], of _________________
5    [full address], declare under penalty of perjury that I have read in its entirety and
6    understand the Stipulated Protective Order that was issued by the United States
7    District Court for the Central District of California on [date] in the case of
8    ___________ [insert case name and number]. I agree to comply with and to be bound
9    by all the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint __________________________ [full name] of
18   _______________________________________ [full address and telephone number]
19   as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective
21   Order.
22
     Date: ______________________________________
23
24   City and State where signed: _________________________________

25   Printed name: _______________________________
26
     Signature: __________________________________
27
28
                                                   15
